In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1910 
GEOMETRY L. MILTON, 
                                                Petitioner‐Appellant, 
                                  v. 

GARY A. BOUGHTON, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin 
          No. 14‐CV‐312 — Nancy Joseph, Magistrate Judge. 
                     ____________________ 

     ARGUED AUGUST 7, 2018 — DECIDED AUGUST 30, 2018 
                ____________________ 

    Before KANNE, SCUDDER, and ST. EVE, Circuit Judges. 
    PER CURIAM. Geometry Milton was convicted by a Wiscon‐
sin jury of first‐degree reckless homicide as a party to a crime. 
He challenges the district court’s denial of his habeas corpus 
petition under 28 U.S.C. § 2254, arguing that trial counsel was 
ineﬀective for not moving to suppress identification evidence 
from an uncounseled post‐indictment lineup. But the Wiscon‐
2                                                           No. 17‐1910 

sin Court of Appeals determined that even if counsel had suc‐
cessfully challenged the lineup, there was no reasonable prob‐
ability that the outcome of the trial would diﬀer.    
                             I. BACKGROUND 
   Late one August night in 2008, Timothy Cotton was visit‐
ing  his  sister  Kimberly  Mayfield  at  her  Milwaukee  home 
when he scuﬄed with three men. Cotton was beaten and shot; 
he died from the gunshot wounds. 
     Milton and another man were charged with being a party 
to  first‐degree  reckless  homicide  and  were  tried  separately. 
The key issues for Milton’s jury were whether he was present 
at the shooting and, if so, whether he did anything to aid and 
abet  it.  Four  eye‐witnesses  testified:  Kimberly  (Cotton’s  sis‐
ter), her son James (who was 18 at the time of the shooting), 
Kimberly’s  boyfriend  Robert  Howard,  and  a  neighbor  from 
across the street, Cedric Jones.  
     Kimberly  and  James  were  interviewed  by  detectives 
shortly after the shooting. James said he was in his bedroom 
when his mother woke him up and told him that her brother 
(i.e.,  his  uncle,  Cotton)  was  in  a  fight  in  front  of  the  house. 
James  told  a  detective  that  he  went  toward  the  front  of  the 
house and, just as he was opening the front door, heard eight 
gunshots and backed away. He then looked out and saw his 
uncle slumped over a vehicle. 
   At the trial (about a year later), James testified to having 
seen both the beating and the shooting. He said he knew Mil‐
ton  from  the  neighborhood  and  saw  him  roughly  once  a 
month. James identified Milton first in a photo array, then in 
a post‐indictment lineup, and finally at trial.  
No. 17‐1910                                                          3 

    Howard (Kimberly’s boyfriend)  testified that  he  saw the 
fight through a window. He identified Milton in a post‐indict‐
ment lineup. Howard also viewed a photo array during the 
investigation, but could not identify anyone from it. He testi‐
fied at trial that Milton was one of three men involved in the 
beating but that he did not see a gun on Milton. 
    Cedric Jones, a neighbor of the Mayfield’s, testified that he 
could  hear  the  argument  from  the  second‐floor  bedroom  of 
his home. During their investigation, police showed Jones two 
photo  arrays.  Detective  Mark  Peterson  testified  that  Jones 
positively  identified  Milton  in  the  first  array  and  identified 
another man—as the shooter—in the second array. But at trial 
Jones told a diﬀerent story, testifying that he had only identi‐
fied his own relative and did not know anyone else in the ar‐
ray. Jones also testified that he was not able to identify anyone 
in court who was present during the shooting, nor did he re‐
call having ever identified Milton in any prior forum. 
    The  prosecution  also  presented  some  physical  evidence: 
a .45  caliber  bullet  casing  found  outside  Milton’s  home  that 
matched  a  casing  found  at  the  scene  of  the  shooting  and  a 
black‐and‐white  bandana  found  in  Milton’s  bedroom  that 
matched the description of a bandana that Jones and Howard 
said the shooter was wearing. Jurors heard one firearm expert 
testify  that  the  bullet  casings  came  from  the  same  gun,  alt‐
hough a detective opined that the comparison would be in‐
conclusive  without  the  actual  gun,  which  was  never  recov‐
ered. 
   The State filed a criminal complaint against Milton in Au‐
gust 2008, and he was arrested pursuant to a warrant in Sep‐
tember, about a month after the shooting. Two days later, Mil‐
ton  invoked  his  right  to  counsel  during  a  police  interview. 
4                                                      No. 17‐1910 

Later that same day, Milton participated, without counsel, in 
a live police lineup viewed by Howard, Kimberly, and James. 
The record is silent regarding whether Milton waived counsel 
at the lineup.  
   The  State  referenced  the  lineup  in  its  opening  statement 
and  closing  argument,  and  also  elicited  testimony  about  it 
from Howard and James. The jury convicted Milton, and he 
was  sentenced  to  31  years’  imprisonment  and  10  years’  ex‐
tended supervision. 
     Milton appealed on several grounds, including trial coun‐
sel’s  failure  to  challenge  the  uncounseled  lineup  identifica‐
tions  and  any  in‐court  identifications  tainted  by  the  lineup. 
The Wisconsin Court of Appeals acknowledged that a crimi‐
nal defendant is entitled to a lawyer at a lineup, but concluded 
that Milton did not meet the “burden to show that he did not 
waive his right to counsel at the lineup,” and therefore failed 
to  show  that  trial counsel was deficient. State v. Milton, No. 
2012AP853–CR, 2013 WL 4417576 at *6 (Wis. Ct. App. Aug. 20, 
2013).  The  court  also  determined  that,  even  if  counsel  were 
deficient  for  failing  to  suppress  the  lineup  evidence,  Milton 
suﬀered  no  prejudice,  given  the  strength  of  the  other  evi‐
dence. The Wisconsin Supreme Court denied his petition for 
review.  
    Milton  then filed  a timely  § 2254 petition reasserting his 
claim that trial counsel was ineﬀective as to the uncounseled 
lineup and related identifications. A magistrate judge, presid‐
ing by consent, denied the petition on the ground that Milton 
did not show prejudice. This court certified an appeal. 
                                                                  
No. 17‐1910                                                           5 

                              II. ANALYSIS 
    We review de novo a district court’s denial of a petition for 
a writ of habeas corpus. Dansberry v. Pfister, 801 F.3d 863, 866 
(7th Cir. 2015). But the Antiterrorism and Eﬀective Death Pen‐
alty Act  of  1996  limits  our  review  of  any  claim  that  a  state 
court  already  adjudicated  on  the  merits.  McDaniel  v.  Polley, 
847 F.3d 887, 893 (7th Cir. 2017); King v. Pfister, 834 F.3d 808, 
813 (7th Cir. 2016). Here, Milton can prevail only if he shows 
that the state court’s decision was contrary to or an unreason‐
able application of clearly established federal law. 28 U.S.C. 
§ 2254(d); Harrington v. Richter, 562 U.S. 86, 105 (2011); Camp‐
bell v. Reardon, 780 F.3d 752, 762 (7th Cir. 2015).  
    Milton argues that his trial lawyer was deficient for failing 
to  move  to  exclude  the  uncounseled  police  lineup.  He  con‐
tends  that—absent  a  valid  waiver—Gilbert  v.  California, 
388 U.S. 263, 272 (1967), flatly prohibits testimony about any 
lineup  conducted  without  counsel,  such  that  counsel  neces‐
sarily would have prevailed in moving to suppress the lineup 
evidence.  Therefore, Milton  reasons,  counsel’s  failure  to  file 
such a motion “fell below an objective standard of reasona‐
bleness.” Strickland v. Washington, 466 U.S. 668, 687–88 (1984). 
The State disagrees, arguing that it was Milton’s burden to es‐
tablish that he had not waived his right to counsel, and that 
he did not meet that burden.  
   But  we  need  not  reach  the  waiver  issue.  Even  if  Milton 
could prove that counsel performed deficiently, the state ap‐
pellate court acted reasonably in deciding that this deficient 
performance did not prejudice him. Strickland, 466 U.S. at 687.  
    To  establish  prejudice,  Milton  must  show  a  “reasonable 
likelihood” of an acquittal absent counsel’s errors. Blackmon v. 
6                                                      No. 17‐1910 

Williams, 823 F.3d 1088, 1107 (7th Cir. 2016). And, because the 
Wisconsin Court of Appeals rejected Milton’s claim of preju‐
dice on the merits, its analysis is subject to AEDPA deference. 
See Wiggins v. Smith, 539 U.S. 510, 534 (2003).  
    The Wisconsin court found that, because James knew Mil‐
ton from the neighborhood and had identified him in the un‐
tainted photo array, his in‐court identification was based on a 
source other than the lineup and would have been admissible 
even if the lineup were suppressed. See United States v. Wade, 
388 U.S. 218, 240 (1967). Whether Howard’s in‐court identifi‐
cation  would  have  been  suppressed  was  less  clear.  But  the 
court decided that, even without Howard’s testimony, an ac‐
quittal  was  not  reasonably  probable.  The  totality  of  the  evi‐
dence—James’s  identification  of  Milton,  a  detective’s  testi‐
mony that Cedric Jones had also identified Milton in a photo 
array, the .45 caliber bullet casings, and the black and white 
bandana found in Milton’s bedroom—was too great to meet 
that threshold. 
    In theory, prosecutors could have had a harder time per‐
suading jurors of Milton’s involvement in the fight and shoot‐
ing if  the lineup  identifications by Howard and James were 
excluded. But, considering the evidence as a whole, the deci‐
sion  of  the  Wisconsin  Court  of Appeals  that  Milton  did  not 
suﬀer Strickland prejudice was reasonable. The two admissi‐
ble eyewitness identifications by James and (indirectly) Jones 
were substantial evidence against Milton. See Morales v. John‐
son, 659 F.3d 588, 602 (7th Cir. 2011) (holding state court did 
not  unreasonably  apply  Strickland  in  concluding  that  peti‐
tioner was not prejudiced by counsel’s failure to impeach an 
eyewitness and call an alibi witness, given two other eyewit‐
ness  identifications). Although  James’s  narrative  appears  to 
No. 17‐1910                                                        7 

have varied at times and thus was not ironclad, the jury was 
aware  of  these  variations  and  still  voted  to  convict.  Under 
§ 2254(d), it lay within the bounds of reason to conclude that 
the evidence against Milton was so compelling that the prob‐
ability of an acquittal, if the lineup were suppressed, was neg‐
ligible.  
                          III. CONCLUSION 
   For the foregoing reasons, the district court’s denial of Mil‐
ton’s petition for a writ of habeas corpus is AFFIRMED.